

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 31st
day of January, 2011, by and between Corporate Resource Services, Inc. (the
“Company”), a Delaware corporation, and Frank Vaccaro (“Executive”).


RECITALS


A.           The Company,  Diamond Staffing Services, Inc. (“Merger Sub”), a
Delaware corporation and wholly-owned subsidiary of the Company, Tri-Diamond
Staffing, Inc., a Florida corporation, and Diamond Staffing, Inc., a
Massachusetts corporation and wholly-owned subsidiary of Tri-Diamond Staffing,
Inc., are parties to an Agreement and Plan of Merger, dated as of January 10,
2011  (the “Merger Agreement”).  Capitalized terms in the Recital portion of
this Agreement that are not specifically defined in this Agreement have the
meaning defined in the Merger Agreement.
 
B.           Pursuant to the Merger Agreement, the Executive’s entering into
this Agreement is part of the consideration for the Company’s entering into the
Merger Agreement.
 
C.           The Company desires to employ the Executive after the consummation
of the Merger Agreement, and the Executive wishes to accept such employment,
upon the terms and conditions set forth in this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Effective Date and Term.  This Agreement will become effective as
of the consummation of the Merger Agreement (the “Effective Date”), and will end
on the date immediately preceding the fifth anniversary of the Effective Date,
subject to the termination provisions of Paragraph 8 (the “Initial
Term”),provided that this Agreement shall be renewed for an additional
three-year periods (a “Renewal Period”) on the same terms and conditions set
forth herein unless either party shall have delivered written notice of
non-renewal not less than 60 days prior to the expiration of the Initial Term
(the Initial Term and any Renewal Term are referred to, together, as the
“Term”).  If the Executive’s employment continues after the expiration of the
Initial Term or the Renewal Term, then any such continued employment (a) shall
be on an “at will” basis, meaning that the Executive may resign at any time,
without prior notice, for any or no reason, and that the Company may end the
employment relationship at any time, without prior notice, for any or no reason,
and (b) shall be subject to the terms of this Agreement (other than Paragraph
8), which terms may unilaterally be modified by the Company prospectively after
the Term by delivery of written notice to the Executive of such
modification.  If the consummation of the Merger Agreement does not take place,
then this Agreement shall be null and void, and without legal effect.
 
2.           Duties and Authority of the Executive. The Executive shall be
employed as President of Sales during the Term of this Agreement. The Executive
hereby accepts such employment with the Company under the terms and conditions
set forth in this Agreement.  Throughout the Term, the Executive shall have such
duties and authority as shall be consistent with the Executive’s position
as  President of Sales and as may be reasonably assigned to the Executive from
time to time by the Chief Executive Officer (“CEO”) of the Company.  The
Executive shall report to the CEO.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Full Business Time. Throughout the Term, the Executive agrees to
devote all or substantially all of the Executive’s professional time and efforts
to the performance of the Executive’s duties hereunder. Provided that such
activities do not violate any term or condition of this Agreement, or materially
interfere with the performance of the Executive’s duties hereunder, or create a
conflict of interest, nothing herein shall prohibit the Executive from (a)
participating in other business activities approved in advance in writing by the
CEO in accordance with any terms and conditions of such approval, (b) engaging
in charitable, civic, fraternal or trade group activities, (c) investing the
Executive’s personal assets in other entities or business ventures, subject to
any policies of the Company applicable to all executive personnel of the
Company, or (d) serving on the board of directors of another entity, provided
that such service is approved in advance in writing by the CEO.
 
4.           Base Compensation.  During the Term, the Company shall pay the
Executive a base salary ("Base Salary") at the rate of Seven Hundred Fifty
Thousand Dollars ($750,000.00) per annum, provided, however, solely for the
first fifty two (52) weeks after the Effective Date, the Executive will be paid
Base Salary at the rate of $21,634.62 per week..  All Base Salary payments will
be subject to all applicable payroll deductions and withholdings, and will be
paid on the Company’s regular pay dates and in accordance with the Company’s pay
practices.
 
5.           Bonus.
 
(a)           For each fiscal year during the Term (a “Bonus Year”) in which the
Executive remains employed through the end of such fiscal year, the Executive
shall be eligible to earn a performance bonus (“Bonus”) based on the Company’s
receipt of revenue.  The Bonus for each Bonus Year, if any, will be equal to one
tenth of one percent (0.1%) of the aggregate revenue received by the
subsidiaries of the Company in the Bonus Year (“Company Revenue”), including the
revenues received by any New Business (as defined below) after the date of its
acquisition, that exceeds the aggregate revenue received by the subsidiaries of
the Company in the immediately preceding fiscal year (the “Threshold”), provided
however, if the Company or any of its subsidiaries acquires (by merger, or
purchase of ownership interests or assets) a business or business entity (“New
Business”) during a Bonus Year (“Acquisition Year”), then (i) for purposes of
calculating the Bonus for the Acquisition Year, the Threshold shall be increased
by an amount equal to the product of multiplying (x) the revenues received by
the New Business in the twelve month period immediately preceding the date of
the acquisition of the New Business, by (y) the fraction in which the numerator
is the number of days from the date of such acquisition through the end of the
Acquisition Year, and the denominator is 365; and (ii) for purposes of
calculating the Bonus for the Bonus Year subsequent to the Acquisition Year, the
revenues of the New Business that were received by the New Business during the
Acquisition Year, both before and after the acquisition date, shall be included
in calculating the Threshold.
 
(b)           Notwithstanding any provision of Paragraph 5(a) to the contrary,
for purposes of calculating the Bonus for the Bonus Year ending September 30,
2011:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           the Threshold shall include all of the revenues received by
Corporate Resource Development Inc. and Insurance Overload Services, Inc. during
the period of October 1, 2009 through September 30, 2010, whether received by
such entities or their predecessors before or after the acquisition of each such
entity’s business during the Bonus Year ending September 30, 2010;
 
(ii)           the Threshold shall include all of the revenues received by the
predecessors of Integrated Consulting Group, Inc. (“ICG”) and Diamond Staffing
Services (“DSS”) during the period of October 1, 2009 through September 30,
2010; and
 
(iii)           the Company Revenues shall include all revenues received by ICG
and DSS during the period of October 1, 2010 through September 30, 2011, whether
received by such entities or their predecessors before or after the acquisition
of each such entity’s business during the Bonus Year ending September 30, 2011.
 
(c)           For purposes of calculating the Bonus for the Bonus Year ending
September 30, 2012, the Threshold shall include all of the revenues received by
ICG and DSS during the period October 1, 2010 through September 30, 2011,
whether received by such entities or their predecessors before or after the
acquisition of each such entity’s business during the Bonus Year ending
September 30, 2010.
 
(d)           The Bonus, if any, for each Bonus Year shall be paid within 75
days following the end of the Bonus Year.
 
6.           Stock Awards.
 
(a)           Within thirty (30) days after the Effective Date, the Company
shall award the Executive 750,000 shares of Company common stock (the “Award”).
 
(b)           Commencing in the fiscal year beginning October 1, 2011, for each
remaining fiscal year during the Term the Compensation Committee of the Board of
Directors of the Company may consider and decide, in its sole and absolute
discretion, whether to award the Executive additional Company stock, restricted
Company stock, stock options or other incentive compensation in accordance with
Company incentive plans in effect at that time, provided that the Executive is
employed by the Company as of the date of such consideration by the compensation
Committee.
 
(c)           The Company shall have the right to withhold from amounts
otherwise payable to the Executive such withholding taxes as may be required by
law as a result of making the Award, or the granting or vesting of incentive
compensation, or to require the Executive to pay such withholding taxes.  The
Company shall file all required tax information returns in respect of such Award
and any future grants or vesting of incentive compensation.
 
7.           Employee Benefits. Throughout the Executive’s employment during the
Term, the Company shall provide the Executive with:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           group medical and dental insurance (“Medical Insurance”) with
family coverage and employee payment obligations consistent with those available
to senior executives of the Company and its affiliates;
 
(b)           reimbursement for the annual premium cost of the Executive’s
personal  $5,000,000  life  insurance policy (“Life Insurance Policy”);
 
(c)           payment of Two Thousand Five Hundred Dollars (($2,500) per month
as a car allowance (the "Car Allowance") in lieu of reimbursement for expenses
incurred through the use of the Executive’s automobile:
 
(d)           four weeks of paid vacation per calendar year, the dates being
subject to prior approval by the CEO, provided that unused vacation will neither
be carried over to subsequent calendar years nor paid after termination of
employment;
 
(e)           any other fringe benefits offered to senior executives of the
Company and its affiliates (other than Company paid life insurance
coverage);  and
 
(f)           reimbursement for cell phone call charges and all reasonable and
necessary business and travel expenses (other than automobile expenses), and
other disbursements incurred by the Executive for or on behalf of the Company in
the performance of the Executive’s duties hereunder, upon presentation by the
Executive to the Company of an appropriate accounting or documentation of such
expenses in accordance with Company policies, which shall be paid as provided in
such Company policies, but in no later than the last day of the calendar year
following the calendar year in which the expenses were incurred.
 
8.           Termination.
 
(a)           Death.  If the Executive dies, this Agreement shall automatically
terminate as of the date of the Executive's death.
 
(b)           Disability.  If the Executive is unable to perform the Executive’s
duties hereunder as a result of any physical or mental disability (i) which
continues for one hundred and eighty (180) consecutive calendar days or (ii) for
any one hundred and forty six (146) business days in any three hundred and
sixty-five (365) consecutive calendar day period, then the Company may terminate
the Executive’s employment upon thirty (30) days' written notice to the
Executive.
 
(c)           Termination by the Company for Cause. The Company may, by action
of the Board (of which action the Executive shall have not less than fifteen
(15) days' prior written notice), terminate the Executive's employment with the
Company for Cause. Termination for "Cause" shall mean termination by the Company
upon written notification to the Executive on account of one or more of the
following reasons:
 
(i)           The Executive's conviction by a court of competent jurisdiction in
the United States (including a nolo contendere plea) of a felony, or a crime
involving, fraud, dishonesty or moral turpitude (as determined by the Board in
good faith);
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           The Executive's failure or refusal to perform the Executive’s
duties under this Agreement, or the Executive’s misconduct with respect to such
duties, subject to the conditions that, (x) the Executive shall have received
prior written notice of the particular details thereof, (y) a period of twenty
(20). days has elapsed for the Executive to reasonably correct such refusal or
misconduct, and (z) the Executive failed to reasonably cure such refusal or
misconduct by the end of such period, provided that no such cure period shall
apply if the Board reasonably determines in good faith that such refusal or
misconduct is not susceptible to reasonable cure, and provided further that if
any such refusal or misconduct is determined by the Board in good faith to not
be susceptible to reasonable cure within such twenty (20) day period, such
period shall be extended for not more than fifteen (15) additional days as long
as the Executive diligently prosecutes such reasonable cure during such period;
or
 
(iii)           The Executive's breach of any of the covenants set forth in
Paragraphs 9, 10 and 11 of this Agreement.
 
(d)           Upon the Executive's resignation for reasons other than those
described in Paragraph 8(e)(ii), which would be a breach of this Agreement, or
upon any of the terminations identified in Paragraphs 8(a) or 8(c) above, the
Executive or the Executive’s estate shall solely be entitled to receive the
Executive’s Base Salary through the date of the Executive’s resignation or
termination.
 
(e)           The Company may terminate the Executive's employment at any time
during the Term  without Cause and without providing advance notice,
 
(i)           If the Company terminates the Executive's employment without Cause
or because of Disability during the Term, then the Company shall (A) pay the
Executive’s Base Salary through the date of the Executive’s resignation or
termination (the "Termination Date"), (B) subject to the conditions in
Paragraphs 8(f) and 8(g), (I) (x) if the termination is effective within the
first year after the Effective Date, pay the Executive Severance Pay on a
monthly basis for a period of twelve (12) months after the Termination Date
(“Severance Period”) in the amount of the Base Salary the Executive would have
received had he continued in employment for that twelve month period, less
applicable taxes and withholdings, or (y) if the termination is effective after
the first anniversary of the Effective Date, pay the Executive Severance Pay in
the gross amount of  $750,000, payable in equal periodic payments on a monthly
basis, less applicable taxes and withholdings, during the Severance Period, and
(II) pay the premium costs for COBRA continuation of family Medical Insurance
coverage and the Life Insurance Policy, and the Car Allowance, during the
Severance Period, and C) pay any Bonus earned for the Bonus Year prior to the
year in which the termination occurs which has not been paid as of the
Termination Date.
 
(ii)           For all purposes of this Agreement, including but not limited to
the Executive's entitlement to payments and continued benefits pursuant to
Paragraph 8(e)(i), the Executive shall be deemed to have been terminated by the
Company without Cause if (A) the Company breaches any of its material
obligations under this Agreement, (B) the Company purports to terminate this
Agreement prior to the end of the Term other than as a result of death or
disability, or for Cause, pursuant to Paragraphs 8(a), 8(b) or 8(c), or (C) the
Company assigns duties to the Executive which are not consistent with the
Executive’s office as set forth in Paragraph 1 or requires him to report to any
person or entity other than the Board or the CEO, but in each case only if
within ninety (90) days after the Executive first has actual knowledge of the
occurrence of such action or event, the Executive gives notice to the Company of
the Executive’s intention to terminate the Executive’s employment hereunder, the
Company does not revoke or reasonably cure any such action or event within
thirty (30) days after the date of delivery of such notice, and the Executive
resigns the Executive’s employment within sixty (60) days after the date of
delivery of such notice.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           In order to receive the Severance Payment pursuant to Paragraph
8(e)(i)(B):
 
(i)           the Executive must promptly sign within 50 days of presentation
and continue to honor an employment separation and release agreement, in a form
acceptable to the Company, releasing any and all claims against Company, and all
of the directors, shareholders, executives, employees and agents of the Company
and each of their Affiliates, that the Executive may have arising out of the
Executive’s employment or separation of employment but not including any claims
the Executive may have for indemnification, future claims as defined by the
Older Workers Benefits Protection Act or right to any vested benefits; and
 
(ii)           the Executive’s compliance with this paragraph (and the
expiration of the seven-day revocation period required by the Older Workers
Benefit Protection Act, or any similar mandatory revocation or waiting period,
if applicable) shall be a condition to the Company’s obligation to make any
Severance Payment under this Agreement.  The Company agrees to furnish the
Executive with a form of release promptly after the termination of the
Executive’s employment.
 
(g)           Payment of any amount or benefit that is (i) subject to Section
409A, and (ii) to be made because of a termination of employment shall not be
made unless such termination of employment is also a “separation from service”
within the meaning of Section 409A and the regulations and Treasury guidance
promulgated thereunder and, for purposes of any such provision of the Agreement,
references to a “termination”, “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section
409A.  Notwithstanding the foregoing, for purposes of determining the amount to
be paid to the Executive, the Termination Date shall be used to determine such
amount, regardless of whether such termination is “separation from service”
within the meaning of 409A.  Notwithstanding any provision of this Agreement to
the contrary, if at the time of the Executive’s “separation from service” the
Executive is a “specified employee” (as defined under Section 409A), then to the
extent that any amount to which the Executive is entitled in connection with his
“separation from service” is subject to Section 409A, payments of such amounts
to which the Executive would otherwise be entitled during the six (6) month
period following separation from service will be accumulated and paid in a lump
sum on the earlier of (i) the first day of the seventh month after the date of
the separation from service, or (ii) the date of the Executive’s death.  This
paragraph shall apply only to the extent required to avoid the Executive’s
incurrence of any additional tax or interest under Section 409A or any
regulations or Treasury guidance promulgated thereunder
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Confidentiality Agreement and Ownership of Information.
 
(a)          The Executive agrees that during the course of employment with the
Company, the Executive has and will come into contact with and have access to
various forms of Confidential Information and Trade Secrets, which are the
property of the Company. This information relates to the Company and its
subsidiaries (for purposes of this Paragraph 9, and Paragraphs 10 and 11, all
references to the Confidential Information, customers, clients, suppliers,
employees or business of the “Company” include the Company and its
subsidiaries), its customers and its employees. Such Confidential Information
and Trade Secrets include, but are not limited to: (i) financial and business
information, such as information with respect to costs, commissions, fees,
profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, new marketing ideas, and intellectual property and trade secrets;
(ii) product and technical information, such as product formulations, new and
innovative product ideas, methods, procedures, devices, machines, equipment,
data processing programs, software, software codes, computer models, and
research and development projects; (iii) marketing information, such as the
identity of the Company's customers, distributors and suppliers and their names
and addresses, the names of representatives of the Company's customers,
distributors or suppliers responsible for entering into contracts with the
Company, the amounts paid by such customers to the Company, details of
contracts, pricing policies, price lists, trade promotion and discount
schedules, operational methods, specific customer needs and requirements, and
leads and referrals to prospective customers; and (iv) personnel information,
such as the identity and number of the Company's employees, their salaries,
bonuses, benefits, skills, qualifications, and abilities. The Executive
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
compiled or acquired by the Company at its great effort and expense and that
Confidential Information and Trade Secrets can be in any form, whether oral or
written, reduced to paper or electronic.
 
(b)          During the Term and for as long as such information shall remain
Confidential Information or Trade Secrets of the Company (except, during the
course of the Executive’s employment with the Company, if in furtherance of the
Company's business):
 
(i)           The Executive will not disclose to any person or entity, without
the Company's prior consent, any Confidential Information or Trade Secrets of
the Company, whether prepared by the Executive or others.
 
(ii)           The Executive will not remove Confidential Information or Trade
Secrets of the Company from the premises of the Company without the prior
written consent of the CEO.
 
(c)          Upon the Executive’s resignation or the termination of the
Executive’s employment with the Company for whatever reason, with or without
Cause, or at any other time the Company so requests, the Executive will promptly
deliver to the Company all originals and copies (whether in note, memo or other
document form or on video, audio or computer tapes or discs or otherwise) of (A)
Confidential Information or Trade Secrets of the Company that is in the
Executive’s possession, custody or control, whether prepared by the Executive or
others, and (B) all records, designs, patents, plans, manuals, memoranda, lists
and other property of the Company delivered to the Executive by or on behalf of
the Company or by its customers, and all records compiled by the Executive which
pertain to the business of the Company, whether or not confidential. All such
material shall be and remain the property of the Company and shall be subject at
all times to its discretion and control.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)          Information shall not be deemed Confidential Information or Trade
Secrets if:
 
(i)           such information was available to the public prior to disclosure
thereof by the Executive,
 
(ii)          such information shall, other than by an act or omission on the
Executive's part, be or become available to the public or lawfully made
available by a third party to the public without restrictions as to disclosure;
 
(iii)         such information is approved for disclosure to the public by prior
written consent from the Board, and the terms of any said written consent shall
govern its disclosure; or
 
(iv)         such information was already in the lawful possession of the
Executive prior to the Executive’s receipt of such information from the Company.
 
(e)          Notwithstanding the foregoing, Confidential Information or Trade
Secrets of the Company may be disclosed where required by law or order of a
court of competent jurisdiction, provided that, to the extent reasonably
practicable, the Executive first gives to the Board reasonable prior notice of
such disclosure and affords the Company, to the extent reasonably practicable,
the reasonable opportunity for the Company to obtain protective or similar
orders, where available.
 
10.          Non-Competition Provision.
 
(a)          The Executive acknowledges and agrees that, by virtue of the
Executive's position and responsibilities with the Company, including his
responsibilities for developing and maintaining client relationships,  knowledge
of the Company's business, and access to the Company’s Confidential Information
and Trade Secrets, the Executive’s engaging in any business which is directly
competitive with the Company will cause the Company great and irreparable harm.
 
(b)          Accordingly, the Executive covenants and agrees that so long as the
Executive is employed by the Company, and for a period of one (1) year after
such employment is terminated (the "Restricted Period"), whether voluntarily or
involuntarily, the Executive will not, without the express prior written consent
of the Board, directly or indirectly, own, manage, operate, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an employee, agent, representative, consultant, investor, owner,
partner, member, manager, joint venturer, distributor or otherwise with, or
permit the Executive’s name to be used by, any person engaged in the business of
marketing and/or placement of temporary staffing employees or permanent
employees (the "Services"). During the Restricted Period, the Executive may not
perform or provide Services, directly or indirectly, as an employee, agent,
consultant, director, officer, member, partner, or otherwise, to or for persons
or entities that provide any of the Services and are engaged in such business
anywhere in the United Sates of America  or such other countries where the
Company is in engaged in business as of the Termination Date.  The foregoing
shall not prohibit the Executive from owning no more than two percent (2%) of
the outstanding stock of any company, which is a reporting company under the
Securities Exchange Act of 1934.
 
 
8

--------------------------------------------------------------------------------

 
 
11.          Non Interference Provisions.
 
(a)           While employed by the Company, the Executive shall not, without
the prior written consent of the Board, directly or indirectly, solicit, divert,
disrupt or appropriate or attempt to solicit, divert, disrupt, or appropriate
any customer, client, supplier or other relationships, contractual or otherwise,
of the Company with respect to those persons who are customers, clients, or
suppliers of, or have some other relationship, contractual or otherwise, with
the Company.  During the Restricted Period, the Executive shall not, without the
prior written consent of the Board, directly or indirectly, solicit, divert,
disrupt or appropriate or attempt to solicit, divert, disrupt, or appropriate
any customer, client, or supplier relationship, contractual or otherwise, of the
Company with respect to those relationships which both (i) existed at the time
of the Termination Date  or within twelve (12) months prior thereto and (ii)
with respect to whom the Executive had responsibilities (either directly or
though supervision of other Company employees) for developing or maintaining the
relationship.
 
(b)           While employed by the Company and during the Restricted Period,
the Executive will not, without the prior written consent of the Board, whether
as an agent, owner, investor, partner, manager, joint venturer, distributor,
representative, employee, consultant, broker, contractor or otherwise, and
whether personally or through other persons, solicit the employment of, offer
employment to, hire or attempt to hire or encourage to leave the employment of
the Company (whether as an employee, consultant or otherwise) any employee,
sales representatives, distributors, or consultants, or other person with whom
the Executive had contact during the Executive’s employment with the Company
within the eighteen (18) month period prior to the Termination Date and/or about
whom the Executive possesses Confidential Information and/or Trade Secrets as a
result of the Executive's employment with the Company.
 
(c)           The foregoing shall not prohibit the Executive from owning no more
than two percent (2%) of the outstanding stock of any company, which is a
reporting company under the Securities Act of 1934.
 
12.          Enforcement.
 
(a)           Since monetary damages may be inadequate and the Company may be
irreparably harmed if the provisions of Paragraphs 9, 10, or 11 are not
specifically enforced, the Company shall be entitled, among other remedies, to
seek an injunction from a court of competent jurisdiction (without the necessity
of posting a bond or other security) restraining any violation of either
Paragraphs 9, 10, or 11 by the Executive and any person or entity to whom, the
Executive provides or proposes to provide any services or information in
violation of such Paragraphs.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           If any provision contained in Paragraphs 9, 10, and 11 is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal, or unenforceable had not
been contained herein. The courts enforcing Paragraphs 9, 10, and 11 shall be
entitled to modify the duration and scope of any restriction contained herein to
the extent such restriction would otherwise be unenforceable, and such
restriction as modified shall be enforced.
 
13.          Use of General Abilities. Nothing contained in this Agreement shall
restrict the Executive after the Termination Date from using the Executive’s
general business, organizational and financial abilities, and the exertion of
the Executive’s efforts, in the prosecution and development of any business, so
long as the specific non-compete and other provisions of this Agreement are not
thereby violated.
 
14.          General Provisions.
 
(a)           Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered (i) on the date personally delivered, or (ii) one day after properly
sent by overnight courier service, addressed to the respective parties at the
following addresses:
 
To the Company:
Corporate Resource Services, Inc.
 
160 Broadway-15th floor
 
New York, New York 10038
 
Attn: Jay H. Schecter
   
With copy to:
Bryan Cave LLP
 
1290 Avenue of the Americas
 
New York, NY 10104
 
Attn:  Ken Henderson, Esq.
   
To the Executive:
Frank Vaccaro
 
7 Bryant Avenue
 
Shrewsbury, MA  01545
   
With copy to:
   
Mary C. Casey
 
The Harbor Law Group
 
300 West Main Street
 
Building A Unit 1
 
Northborough, MA 01532



Either party hereto may designate a different address by providing written
notice of such new address to the other party as provided above.
 
(b)           Severability. If any provision contained in this Agreement shall
be determined to be void, illegal or unenforceable, in whole or in part, then
the other provisions contained herein shall remain in full force and effect as
if the provision which was determined to be void, illegal, or unenforceable had
not been contained herein.
 

 
10

--------------------------------------------------------------------------------

 
 
(c)           Waiver, Modification and Integration. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of any party. This Agreement
contains the entire agreement of the parties concerning the employment of the
Executive by the Company and supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to such employment,
except for any applicable employee benefit plan documents, the terms and
conditions of which shall be controlling. The parties acknowledge and agree that
this Agreement does not supersede or modify the Termination Agreement among the
Executive, Diamond Staffing, Inc., Diamond Staffing Services, Inc. and Tri-State
Employment Service, Inc., and that the Executive’s obligations to Diamond
Staffing Services, Inc. pursuant to the restrictive covenants incorporated in
that agreement are in addition to the Executive’s obligations to the Company
pursuant to the restrictive covenants incorporated in this Agreement.  This
Agreement may not be modified, altered or amended except by a written agreement
signed by both of the parties hereto.
 
(d)           Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company and its successors and permitted assigns,
and upon the Executive, the Executive’s heirs and the Executive’s executors and
administrators. The Company may assign this Agreement and its rights and
obligations hereunder to an affiliate or a purchaser of substantially all of its
assets, but otherwise shall not be entitled to assign the Executive's duties
hereunder without the Executive's prior written consent, which consent shall not
be unreasonably withheld. The Executive's duties and rights under this Agreement
shall not be assigned by the Executive, and any such assignment shall be null
and void.
 
(e)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to its
conflicts of law provisions. Trial by jury is hereby waived by both of the
parties to this Agreement.
 
(f)           Survival. The obligations of the parties hereto under Paragraphs
8, 9, 10, 11, 12, 13, and 14 of this Agreement shall survive the termination of
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


CORPORATE RESOURCE SERVICES, INC.
 
By:
/s/ Jay H. Schecter
   
Name:
Jay H. Schecter
   
Title:
Chief Executive Officer
 
EXECUTIVE:
 
/s/ Frank Vaccaro
Frank Vaccaro



[Signature Page to Employment Agreement – Frank Vaccaro]


 
 

--------------------------------------------------------------------------------

 
